Citation Nr: 0000424	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-21 195	)	DATE                
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to service connection for aggravation of 
nonservice-connected L3-4 and L4-5 bulging discs as secondary 
to service-connected residuals of a left knee injury.

3.  Entitlement to an increased disability rating for 
residuals of a left knee injury, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to April 
1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision of the North Little 
Rock, Arkansas, Department of Veterans (VA), Regional Office 
(RO), which denied entitlement to service connection for 
dysthymia, and for aggravation of nonservice-connected L3-4 
and L4-5 bulging discs as secondary to service-connected 
residuals of a left knee injury.  The veteran filed a timely 
notice of disagreement (NOD), and was issued a statement of 
the case (SOC) in March 1997.  The RO received his 
substantive appeal in May 1997.  The veteran and his father 
thereafter presented testimony at a hearing held by the 
Hearing Officer (HO) at the local VARO in September 1997.  
The HO confirmed and continued the denial of the benefits 
sought in a January 1998 supplemental statement of the case.

By rating decision issued in July 1998, the RO denied 
entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a left knee 
disorder following a period of temporary total evaluation 
because of treatment of the condition requiring 
convalescence.  The veteran was informed of this 
determination, as well as of his procedural and appellate 
rights, by VA letter dated July 13, 1998.  He thereafter 
filed a timely NOD, and was issued an SOC as to this claim in 
November 1998.  The RO received his substantive appeal on 
July 1, 1999.



FINDINGS OF FACT

1.  The veteran's current dysthymia and aggravation of 
nonservice-connected L3-4 and L4-5 bulging discs, as shown on 
VA examination, are proximately due to the increase in 
symptomatology of the left knee following an intercurrent 
motor vehicle accident.

2.  The veteran has not submitted evidence sufficient as to 
justify a belief by a fair and impartial individual that his 
claims for service connection for dysthymia, and for 
aggravation of nonservice-connected L3-4 and L4-5 bulging 
discs as secondary to service-connected residuals of a left 
knee injury, are plausible.

3.  The veteran's March 1996 VA orthopedic examiner, upon 
review of the record, has determined that the veteran's 
service-connected left knee disorder, plica, has been 
essentially asymptomatic, but for complaints of pain in the 
medial joint line, since ameliorative surgery in 1986.  The 
recent increase in symptomatology of the left knee is 
proximately due to injury resulting from an intercurrent 
motor vehicle accident in May of 1994 rather than the 
veteran's service-connected disorder.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
dysthymia, and for aggravation of nonservice-connected L3-4 
and L4-5 bulging discs as secondary to service-connected 
residuals of a left knee injury, are not well grounded.  38 
U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (1999); see also Allen v. Brown, 7 Vet. App. 439 
(en banc) (1995).


2.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals a left knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
Diagnostic Codes 5257, 5258, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A review of the record included the veteran's service medical 
records, which show that he had a normal clinical evaluation 
of the spine and a normal psychiatric evaluation on 
enlistment examination in March 1979.  He also had no 
disqualifying defects or communicable diseases on physical 
inspection conducted in June 1979.  There was no mention of 
the presence of a low back or mental disorder during the 
veteran's period of active duty service.  He also denied 
having or ever having had recurrent back pain and nervous 
trouble of any sort on his Report of Medical History for 
separation examination purposes in March 1981.  The 
accompanying Report of Medical Examination shows that he had 
a normal clinical evaluation of the spine and a normal 
psychiatric evaluation.  The veteran was discharged from 
active military service in April 1981.

Private treatment records developed by St. Vincent Infirmary 
Medical Center between 1981 and 1994 show, in pertinent part, 
that the veteran was seen in the emergency room with 
complaints of mid-back pain following a one-car motor vehicle 
accident (MVA) in May 1982.  It was noted that he appeared to 
be very intoxicated, but had no bruises, etc.  The diagnosis 
was intoxication.  In March 1986, the veteran was seen with 
complaints of left knee pain.  He underwent a left knee 
arthroscopy in order to rule out a meniscal tear.  The 
operative report reveals, in pertinent part, that the surface 
of the patella was essentially normal.  The only significant 
finding was erythema, synovitis involving the medial 
compartment of 

the knee, secondary to a flipping of the plica semilunaris, 
across the medial femoral condyle.  In December 1988, the 
veteran was seen in the emergency room after being in an MVA 
in which he was sideswiped on the driver's side by a big 
truck.  He complained of pain in the left knee and left hip, 
as well as mild pain in the left shoulder.  Examination at 
that time, however, showed normal range of motion in all 
these joints, and the veteran was able to bear weight without 
difficulty.  The rest of the examination was noted to be 
completely normal.  There was no effusion.  
X-rays of the left knee were negative.  The diagnosis was 
contusion of the left knee.  Lumbar myelograms performed in 
August and September 1994 revealed that the veteran 
manifested minimal anterior extradural defects at the L3-4 
and L4-5 levels suggesting disc bulges.

The veteran also submitted copies of private treatment 
records developed between June 1994 and August 1995, 
apparently by a Dr. Peek.  A June 1994 MRI of the lumbar 
spine revealed disc degenerative changes at L3-4 and L4-5 
levels with loss of disc signal and mild bulging annuli at 
the L3-4 and L4-5 levels with moderate canal narrowing at the 
L3-4 level and mild canal narrowing at L4-5, the result of 
disc bulges and a developmentally small canal.  No focal 
herniated nucleus pulposus was seen in the lumbar spine.  A 
July 1994 statement reveals that the veteran was seen for 
evaluation following an MVA in May 1994, in which his car was 
struck in the left rear quarter panel.  The veteran was 
thrown around in the vehicle and wrenched his back.  He did 
not lose consciousness during this incident, and did not seek 
medical treatment at the time of the accident.  However, he 
had pain beginning the next day.  He complained of lower back 
pain and left leg pain and weakness, with a slight pins and 
needles sensation in the left foot.  His was reported to be 
worse in the evenings, and he worked an evening shift.  
Examination of the veteran revealed a diagnosis of herniated 
nucleus pulposus of L3-4, L4-5.  The veteran was thereafter 
treated on occasion for low back pain.  He was prescribed 
Anaprox and Trazadone, and instructed to perform home 
exercises.

During the interim, the veteran was afforded VA orthopedic 
examination in January 1995.  At that time, he complained of 
constant pain.  He was presently taking 

Naprosyn for his arthritic pain with moderate relief.  The 
Naprosyn was apparently prescribed for a back injury in which 
litigation was pending.  This injury apparently involved a 
motor vehicle accident, and was claimed to be totally 
unrelated to the examination.  Examination of the left knee 
revealed full range of motion with slight crepitus.  He had 
tenderness at the medial joint line.  He could not squat.  
There was no edema, effusion or deformity noted.  The 
ligaments appeared to be intact.  His gait was not impaired.  
X-rays of the left knee were normal.  The diagnoses included 
residuals of a left knee injury.

An August 1995 private clinical record shows that the veteran 
had complaints of low back and left knee pain.  Examination 
at that time revealed sciatica bilaterally.  The veteran also 
had tenderness to palpation of the lumbar spine, the left 
knee anteriorly and the right knee tendons.  There was 
numbness present in the right foot.  He had decreased range 
of motion of the lumbar spine.  Deep tendon reflexes in the 
lower extremities were 2+ and symmetric.  The diagnoses were 
L3-4, L4-5 bulging discs, chondromalacia of the left knee, 
left knee meniscus tear and depression.  The doctor noted 
that since the last evaluation, the veteran's knee had 
deteriorated.  He not only had chondromalacia of the patella 
with pain under the kneecap, but he also had medial joint 
line pain indicating either arthritis or a meniscal tear.  
The doctor opined that the veteran's knee problems would 
hamper his lower back and worsen it because of abnormal gait, 
as well as difficulty with bending of the knee putting more 
force on the lower back.  His knee also locked, which was 
suggestive of a meniscus tear.  His back condition was just 
as bad as on previous examinations.  The doctor anticipated 
that it would not heal. The doctor concluded that the 
veteran's depression and back condition were related to his 
knee problem.

On VA mental disorders examination in March 1996, the veteran 
complained of chronic depression.  The veteran stated that he 
felt that it started in service, but it was never diagnosed, 
and had gotten worse with his pain.  Another one of his 
problems was that he was a single parent with three boys and 
was going to school full-time, taking 12 hours in an 
electrical engineering technician course, and also worked.  
On mental status evaluation, the veteran's face showed some 
change; it 

was appropriate at times, but it did not change very much.  
Speech showed that he only answered questions, and was not 
that spontaneous.  He was, however, quite cooperative.  His 
mood showed that he stayed depressed all the time, and he 
stated that the future shows that if he can make it through 
school, he will be a lot better.  The veteran stated that 
once he gets through school, he could get away from the 
physical demands of jobs and work with his head.  He does not 
cry, but states that he has a frequent feeling that he wants 
to, but cannot; his father whipped him one time when he 
wrecked a mini-bike and was crying.  He is abstract on the 
proverbs.  Thought processes were normal.  Intellectual 
function shows that he graduated from high school, and was 
then in his second year of college.  Memory was good in the 
interview.  The veteran stated that his long-term memory was 
good, but has short-term memory gave him a great deal of 
trouble.  

The examiner further noted that the veteran was well oriented 
to person, place and time, but lost track of what he was 
doing at work occasionally.  He was quite alert.  The 
examiner found no evidence of hallucination.  He might 
possibly have had some delusional material.  The examiner 
also found no schizophrenic trends; however, the veteran was 
noted to have depression and anxiety.  The veteran stated 
that he got periods of a lot of anxiety, and that he worried 
about what was going to happen and was easily irritated.  It 
was noted that part of his problem at that time was that he 
worked in a bakery that was located where they were going to 
build a sports stadium and he was not sure how long he would 
even have a job.  

The veteran's insight was noted to be fair.  His judgment was 
good.  He had had some suicidal feeling and tried in the 
past; he tried to cut his wrist on the left hand.  The 
examiner noted that when the veteran was asked about 
homicidal ideation, he stated that he got angry enough and 
felt like it, especially towards his boys' mother, but that 
he had never gone through with anything and could control it.  
The diagnosis was dysthymia.  The examiner further noted 
that, in speaking with the veteran, much of his depression 
was secondary to the pain.  It especially awoke him at night 
when he turned over, and disturbed his sleep.  In order to 
get any sleep at 

all, he had to drink a six-pack of beer and could then sleep 
3.5 to 4 hours.  So, the mental disorders examiner opined 
that the veteran's depression was secondary to his chronic 
pain.

On VA orthopedic examination in March 1996, which was 
essentially limited to the left knee, there was no swelling, 
redness or effusion present.  The veteran walked with a 
normal gait, although he carried an umbrella as it was 
raining and used it as a type of cane upon entering; the 
examiner noted that he walked well without it.  When the 
veteran was sitting on the examination table, the medial 
collateral ligament was tender to stress, but was stable.  
There was no tenderness to palpation in any area other than 
the medial joint line, which was quite tender.  McMurray's 
test was negative, but cause the veteran pain.  Lachman's 
test was negative, and there was no Lachman present.  The 
range of motion of the left knee was 0 (zero) to 143 degrees; 
the right side was noted to be exactly the same.  With 
flexion and extension, the knee tracked well.  There was no 
tenderness to palpation over the patella with flexion and 
extension.  X-rays of the left knee were essentially within 
normal limits.  

The examiner then remarked that he read the veteran's chart 
in its entirety.  The examiner noted that the veteran had 
been treated for symptoms that had been described as 
chondromalacia, which is pain and perhaps swelling of the 
knee, during his military stay, and was immobilized in a 
brace at all times.  The veteran underwent arthroscopy at St. 
Vincent's under Jerry L. Thomas, M.D., an Orthopedic Surgeon, 
whose report indicates that he found a large plica which he 
resected and also states that the area underneath the surface 
of the patella was essentially normal.  There was no tear in 
the medial or lateral meniscus, and the only significant 
finding in the knee was erythema, synovial involving the 
medial compartment of the knee secondary to flipping of the 
plica semilunaris across the medial femoral condyle.  He 
resected this plica, and seemingly this should have cleared 
up this problem.  


The VA examiner then opined that the veteran had symptoms 
that probably were due to plica as it was found by Dr. 
Thomas.  Dr. Thomas also stated that there was no 
chondromalacia, as he states that the undersurface of the 
patella was essentially normal, and with chondromalacia there 
ought to be some change in the patella visible through the 
arthroscope.  Whether or not this plica arose in the service, 
the examiner was unable to determine; but since the veteran 
had symptoms, something was going on.  The plica was resected 
in 1986 at surgery.  The veteran were at that time complained 
of pain in the medial joint line, which he had also to some 
degree complained of in service; however, at that time VA had 
seen him and put him on physical therapy.  The VA examiner 
thought that it was unlikely that the veteran had a tear of 
the meniscus when Dr. Thomas arthroscoped him and probed the 
medical meniscus to locate a tear if it was present.  

In answering questions directly regarding the veteran's back 
and knee, the examiner did not feel that any depression or 
anxiety was present, secondary to the veteran's left knee, 
and doubted that the left knee disability had any significant 
affect upon his anxiety or depression.  Since all the 
pathology in the left knee should have cleared up when Dr. 
Thomas resected the plica in 1986, the examiner did not feel 
that, secondary to the automobile accident in May of 1994, 
the veteran's inservice left knee injury had any bearing on 
current left knee impairment nor does the inservice left knee 
injury, as opposed to the post-service intercurrent left knee 
problems, cause his back to be more tender at this time.  
However, the veteran may have a tear of the medial meniscus 
that has developed since 1986, which could be causing him to 
limp and have pain and, therefore, irritate his back.  
However, the examiner did not think that this would date back 
to the veteran's service-connected injury; the examiner noted 
that he doubted that the veteran had an injury in the service 
in hindsight anyway.  In answering the question concerning 
baseline manifestations, due to the effects of the veteran's 
nonservice-connected disease or injury, the examiner noted 
that they were degenerative and bulging L3-4 and L4-5 disks 
according to Dr. Peek.  These were degenerative changes which 
were aggravated by his auto accident in May 1994; however, 
the examiner did not think 

that they had anything to do with the veteran's service-
connected disability, which would be a plica, and the plica 
was excised at surgery in 1986, which should have cleared him 
up.  Whatever trouble the veteran has now probably came on 
since the 1986 episode when his knee should have surgically 
been rendered asymptomatic.

VA treatment records developed between October 1995 and June 
1996 show treatment of occasion in the Mental Health Clinic.  
A May 1996 VA Abbreviated Medical Record shows that the 
veteran was hospitalized as a result of a self-inflicted 
knife wound to the left wrist.  The record shows final 
diagnoses of depression, suicide attempt and wrist 
lacerations.

In May and September 1997, the veteran submitted several 
statements from friends and family, who alleged that they  
had known him both before and after his military service.  
These persons indicated that the veteran was a very healthy 
person prior to his military service, and that he seemed to 
be depressed, angry and drank heavily thereafter.

The veteran and his father also presented testimony at a 
hearing held by the HO at the local VARO in September 1997.  
As to this low back disorder, the veteran testified that he 
injured his back in a motor vehicle accident four years 
previously.  The injury resulted in two bulging discs.  
Although he had sought treatment, the veteran averred that 
his back problem had actually become worse.  He claimed that 
his low back problems were stressed by an abnormal gait 
resulting from his service-connected left knee disorder, as 
well as having to bend at the waist.  The veteran's father 
noted that his son walked with a rolling limp to the left 
side and used a cane.  As to his mental disorder, the veteran 
testified that he had no mental problems before he entered 
service, but was a loner.  He noted that he did well in 
training, but did not fit in afterwards because of a severe 
drug problem at his duty station.  The veteran stated that he 
had confrontation with his immediate supervisor, was given at 
least one Article XV, and was eventually released early for 
marginal performance.  The veteran stated that he did not 
recognize that he had a problem, and sought no treatment in 
service or thereafter, until 1995.  The veteran's father 
testified that the 

veteran was pleasant before service, but "ornery."  He seemed 
to be less happy after an appendectomy in service, and was 
combative after discharge.  He was always depressed and drank 
excessively.

VA treatment records developed in 1997 and 1998 show 
treatment on occasion for the veteran's low back and mental 
disorders.  An Abbreviated Medical Records shows that the 
veteran underwent a left knee arthroscopy with limited 
synovectomy and lateral release in December 1997.  The final 
diagnoses were chondromalacia of the patella and plica.

The veteran was then afforded VA orthopedic examination in 
March 1998.  On examination it was noted that he favored his 
left knee greatly, holding his left leg stiff and rigid when 
he ambulated.  There was a moderate effusion of the left 
knee.  The veteran could flex the knee from 0 (zero) to 90 
degrees, but could not go any further because of pain.  There 
was mild laxity of the lateral collateral ligament.  Although 
the examiner could not detect crepitus on movement of the 
joint, the joint was painful to palpation.  X-rays of the 
left knee, taken in December 1997, revealed a normal study.  
The diagnosis was residuals of injury to the left knee, 
postoperative arthroscopic procedure with chondromalacia.

Analyses

I.  Service Connection

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well-grounded claims; that is, claims that are plausible.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the 

Federal Circuit (Federal Circuit) held that, under section 
5107(a), the VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well-grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a well-
grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Under the applicable criteria, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Where a veteran has served for 90 
days or more during a period of war or following peacetime 
service on or after January 1, 1947, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).


Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of his service- connected 
condition, the veteran is to be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability prior to aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (en banc) (1995).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus 

between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Also, in the 
case of a disease only, service connection may be established 
by (1) evidence of the existence of a chronic disease in 
service or of a disease, eligible for presumptive service 
connection pursuant to statute or regulation, during the 
applicable presumption period and (2) present disability from 
it.  Savage, 10 Vet. App. at 495.  With regard to a showing 
of a chronic disability in service, the Court concluded in 
Savage that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

After a contemporaneous review of the record, the Board finds 
that service connection for dysthymia, and for aggravation of 
nonservice-connected L3-4 and L4-5 bulging discs as secondary 
to service-connected residuals of a left knee injury, is not 
warranted.  In the instant case, the March 1996 VA orthopedic 
examiner has determined that the veteran's current left knee 
impairment is the result of injury occurring subsequent to 
service, and that his dysthymia is proximately due to, and 
his low back disorder is aggravated, by this intercurrent 
injury.

Notwithstanding, the veteran alleges, in essence, that since 
Dr. Peek has related his mental disorder and low back 
disorders to his service-connected left knee disorder, the 
Board is required to do the same.  See August 1995 Treatment 
Record.  Indeed, the Court has stated that an opinion 
regarding current health is very probative, particularly if 
supported by clinical data, because the doctor has personal 
knowledge (the examination).  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-72 (1993) and generally Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The Board notes, however, that this 
assertion misconceives the role of the Board.  The Board has 
a duty to assess the credibility and weight to be given to 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Court has held that while it is true that the Board is 
not free to ignore the opinion of the treating physician, the 
Board is certainly free to discount the credibility of the 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  Indeed, greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning 

employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Having reviewed the record, it is clear that the opinion of 
Dr. Peek was rendered without the benefit of a 
contemporaneous review of the veteran's claims folder, or, at 
the very least, his service medical records.  Indeed, the 
medical records developed prior to his 1994 motor vehicle 
accident, to include arthroscopic examination in 1986, failed 
to show any objective evidence of chondromalacia or meniscal 
tear.

It is not doubted that the veteran manifests dysthymia and 
aggravation of his nonservice-connected low back disorder 
secondary to his left knee.  However, the current medical 
evidence of record etiologically relates these disorders to 
the increase in left knee symptomatology after his motor 
vehicle accident in May 1994 rather than his service-
connected left knee disorder (plica).  It should also be 
emphasized that the diagnoses and clinical findings rendered 
on the March 1998 VA examiner's findings are consistent with 
the veteran's medical history, described in detail above, and 
are essentially uncontradicted by any other recent medical 
evidence of record.  Therefore, the Board finds that the 
veteran's complaints as to the propriety of this examination 
to be unfounded.

The Board has also considered the additional statements and 
testimony as to the manifestation of the veteran's mental 
disorder immediately following discharge.  Just as the Board 
must point to a medical basis other than its own 
unsubstantiated opinion, Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the veteran cannot meet his burden of 
submitting probative evidence by relying upon lay statements 
as to medical matters which, under the Court's case law, lay 
observation is not competent.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, although these statements and testimony 
represent evidence of continuity of symptomatology, they are 
not competent evidence of a nexus between the veteran's 
current dysthymia and active duty service, or between his 
back disorder and his service-connected left knee disorder, 
and are insufficient as to well ground his service connection 
claims.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).


Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to such claims, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his dysthymia and low 
back disorder claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. § 5103(a) (West 1991) as to the veteran's claims for 
service connection for dysthymia, and for aggravation of 
nonservice-connected L3-4 and L4-5 bulging discs as secondary 
to service-connected residuals of a left knee injury.

Increased Rating

The veteran's claim of entitlement to a disability rating in 
excess of 10 percent for residuals of a left knee injury is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim that is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as 

to which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999), which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45(f), 4.59 (1999).  See also DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  These 
requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect a 
claimant against an adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.

Where entitlement to compensation has been already 
established and an increase in disability is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. §§ 4.40 and 4.45 (1999), functional loss of 
joints, arthritic or otherwise, may be due either to pain on 
use or limitation of motion and in either event warrants at 
least the minimum rating; however, it must be supported by 

adequate pathology and evidenced by visible behavior on 
motion, because ratings based on limited motion do not ipso 
facto include or subsume the other rating factors in §§ 4.40 
and 4.45 (1999), e.g., pain, functional loss, fatigability, 
and weakness.

Thus, an evaluation in excess of that provided for by simple 
limitation of motion may be assigned, without pyramiding 
under 38 C.F.R. § 4.14 (1999), because there may be 
additional disability in excess of limitation of motion as a 
result of pain, or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); DeLuca, 
supra.  In other words, when rating for limitation of motion, 
a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated 
use of the joint.

Under the applicable criteria, slight impairment of either 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent disability.  A 20 percent disability 
evaluation requires moderate impairment.  A 30 percent 
disability evaluation requires severe impairment.  38 C.F.R. 
Part 4, Diagnostic Code 5257 (1999).

A 20 percent evaluation may also be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
Part 4, Diagnostic Code 5258 (1999).

Limitation of motion of the knee would be rated under 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  Diagnostic Code 5260 provides for a 
noncompensable evaluation if flexion is limited to 60 
degrees.  A 10 percent evaluation applies where flexion is 
limited to 45 degrees.  A 20 percent evaluation requires 
flexion limited to 30 degrees, and a 30 percent evaluation 
requires flexion limited to 15 degrees.  Diagnostic Code 5261 
provides for a noncompensable evaluation for extension 
limited to 5 degrees, and for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension 

limited to 20 degrees.  Extension limited to 30 degrees 
warrants a 40 percent evaluation, and extension limited to 45 
degrees warrants a 50 percent evaluation.  See 38 C.F.R. Part 
4 (1999).

The words "slight," "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (1999).  Terminology 
such as "slight," "moderate" and "severe" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1997); and Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

After a contemporaneous review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 10 
percent for residuals of a left knee injury.  Indeed, the 
medical evidence of record reflects that his current left 
knee symptomatology is proximately due to an intercurrent 
motor vehicle accident rather than his service-connected left 
knee disorder (plica).  Nonetheless, the Board accords doubt 
in favor of the veteran and finds that his current 10 percent 
disability evaluation is sustainable by virtue of his 
subjective complaints of pain in medial joint line in service 
and thereafter.  Entitlement to an increased rating, however, 
is not shown.

In reaching its determination, the Board has considered the 
history of the veteran's service-connected left knee 
disability, including both the nature of the original 

disability and its current clinical manifestations.  See 38 
C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The Board notes that pain 
and discomfort appear to be the significant and consistent 
factor in the overall disability picture.  As shown on recent 
VA examination, the veteran favors the left knee greatly and 
holds his left leg stiff and rigid when he ambulates.  
However, Diagnostic Code 5257 is not predicated on loss of 
motion.  It would thus appear that the provisions of 38 
C.F.R. §§ 4.40 and 4.45, which direct that functional loss 
due to pain or weakness should be considered along with 
schedular criteria, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996); cf. DeLuca, 8 Vet. App. 202.  
Moreover, the Board notes that the veteran is not entitled to 
a separate disability rating for arthritis under Diagnostic 
Code 5003 as his December 1997 x-ray report shows a normal 
study of the knee.  See VAOPGCPREC 23-97 (O.G.C. Prec. Op. 
23-97), 62 Fed. Reg. 230 (1997) (where there is evidence of 
arthritis and instability of the knee, separate disability 
evaluations may be assigned under 38 C.F.R. Part 4, 
Diagnostic Codes 5003 and 5257).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (1999).  In the instant case, the veteran 
contends that his 
service-connected left knee disorder significantly affects 
his ability to work as a Maintenance Technician.  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  In this regard, the Board finds that the 
schedular evaluation in this case is not inadequate.  As 
fully detailed above, the medical evidence reflects that the 
veteran's service-connected left knee disorder is compensably 
disabling; however, as the schedular criteria provide a basis 
to award increased compensation in this case, it does not 
appear that the veteran has "exceptional or unusual" 

disabilities.  Hence, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The claims of entitlement to service connection for 
dysthymia, and for aggravation of nonservice-connected L3-4 
and L4-5 bulging discs as secondary to service-connected 
residuals of a left knee injury, are denied as not well 
grounded.

An increased disability rating for residuals of a left knee 
injury is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

